OFFICE LEASE
 
1. Basic Lease Provisions. 
 

1.1.
Parties: This Lease is made and entered into as of the 13th day of November 2007
(the” Effective Date”) by and between FROST REAL ESTATE HOLDINGS, LLC, a Florida
limited liability company (“Landlord”), and OPKO HEALTH, INC., a Delaware
corporation (“Tenant”).

 

1.2.
Premises: Suite Numbers 1500 and 1180, as shown on Exhibit "A" attached hereto
(the "Premises").

 

1.3.
Rentable Square Footage of the Premises: 8,320 Square feet (3,245 SF on 15TH
Floor-North + 5,075 on 11th Floor North). Landlord and Tenant stipulate and
agree that the rentable square footage of the Premises is correct.

 

1.4.
Building Address: 4400 Biscayne Boulevard, Miami, Florida 33137.

 

1.5.
Permitted Use: General office use in the 15th and 11th floor office space,
subject to the requirements and limitations contained in Section 6.

 

1.6.
Term: Five (5) years.

 

1.7.
Commencement Date: August 1, 2007.

 

1.8.
Rent:  Tenant shall make rent payments under this Lease on a “gross” basis (the
“Rent”), plus applicable sales tax. The rent shall be increased annually by four
and one half percent (4.5%) on each anniversary date as follows:

 
  
Lease Period in Months
Annual Rent
   
August 1, 2007- July 31, 2008
$211,280
August 1, 2008- July 31, 2009
$252,138
August 1, 2009- July 31, 2010
$263,484
August 1, 2010- July 31, 2011
$275,341
August 1, 2011- July 31, 2012
$287,731
   

 

1.9.
Intentionally Omitted.

 

1.10.
Security Deposit:  N/A.

 

1.11.
Sales Taxes. Tenant shall pay to Landlord with the monthly payment of Rent all
applicable sales taxes imposed directly upon such rent or this Lease.

 

1.12.
Number of Parking Spaces: Up to twenty seven (27) total spaces of which
twenty (20) are unreserved and seven (7) are reserved spaces, all in accordance
with the terms of Section 24 hereof.

 

1.13.
Real Estate Brokers:        Landlord: None
 
                                              Tenant: None

 

1.14.
Attachments to Lease:  Exhibit A - "Premises"; and Exhibit B - "Rules and
Regulations.

 

1.15.
Addresses for Notices:  

 
Landlord:
Frost Real Estate Holdings, LLC   4400 Biscayne Boulevard   Miami, Florida 33137
    Tenant:  Prior to the Commencement Date: N/A       After the Commencement
Date:        OPKO HEALTH Inc.,   4400 Biscayne Blvd.   Suites:1580, Annex 1 &
1100,   Miami, Florida 33137   Attention: Kate Inman

                                                 
1

--------------------------------------------------------------------------------


 
1.16.
Interpretation. The Basic Lease Provisions shall be interpreted in conjunction
with all of the other terms and conditions of this Lease. Other terms and
conditions of this Lease modify and expand on the Basic Lease Provisions. If
there is a conflict between the Basic Lease Provisions and the other terms and
conditions of this Lease, the other terms and conditions shall control.

 
2.    Premises.  
 
2.1. Lease of Premises. Landlord hereby leases the Premises to Tenant, together
with the right to use any portions of the Project, as hereinafter defined, that
are designated by Landlord for the common use of tenants and others (the “Common
Areas”). The “Project” consists of the building of which the Premises is a part
(the "Building"), the Common Areas, the land upon which the same are located,
along with all other buildings and improvements thereon or hereunder, including
all parking facilities.
 
2.2. Acceptance. Tenant agrees to accept the Premises in its “as-is” condition
existing as of the Commencement Date.
 
3.  Term.   This Lease shall be in full force and effect from the Effective
Date. The Term and Commencement Date of this Lease are as specified in Sections
1.6 and 1.7, if any. If for any reason Landlord cannot deliver possession of the
Premises to Tenant on the Commencement Date, Landlord shall not be subject to
any liability therefore, nor shall such failure affect the validity of this
Lease or the obligations of Tenant hereunder; provided, however, in such a case,
the Commencement Date shall be extended to the date Landlord delivers possession
of the Premises to Tenant.
 
4.  Rent.  
 
4.1.  Rent.   Tenant shall pay Landlord the Rent for the Premises on the first
day of each calendar month during the Term of this Lease in advance, without
notice or demand, deduction, abatement or offset (unless expressly set forth in
this Lease). Rent for any partial month during the Term shall be prorated. Rent
and all other amounts payable to Landlord hereunder shall be payable to Landlord
in lawful money of the United States and Tenant shall be responsible for
delivering said amounts to Landlord at the address stated herein or to such
other persons or to such other places as Landlord may designate in writing. The
Rent payments to be made by Tenant hereunder are made on a “gross” basis and,
except as may be expressly stated otherwise herein, Tenant shall not be required
to make any additional payments to Landlord for Tenant’s share of any real
estate taxes on the Premises or the Building, for any insurance on the Premises
or the Building, for any common area maintenance charges, for the use of the
cafeteria in the Building, for use of the furniture located within the Premises,
for the use of the unreserved and reserved parking spaces provided to Tenant
herein, or for the services to be provided by Landlord under Section 11.1.
 
4.2 Landlord and Tenant acknowledge and agree that Tenant and its employees
shall have the right to use the existing cafeteria located within the Building
for so long as such cafeteria remains open and available. Notwithstanding the
foregoing, Tenant expressly acknowledges and agrees that the cafeteria may be
shut down by Landlord at any time during the Term of this Lease and that the
Landlord has no obligation to provide a cafeteria under the terms of this Lease.
 
5.  Security Deposit.  N/A.
 
6.  Use.  
 
6.1.  Use.  The 15th and 11th floor shall be used and occupied only for general
office use and other uses compatible with general office use, and for no other
purpose. Notwithstanding any permitted use provided for in this Lease, Tenant
shall not use the 15th and 11th floors for any purpose which would violate the
Project's certificate of occupancy, any conditional use permit or variance
applicable to the Project or violate any covenants, conditions or other
restrictions applicable to the Project. No exclusive use has been granted to
Tenant hereunder.
 
6.2.  Compliance with Law.  Landlord warrants to Tenant that, to the best of
Landlord's knowledge, the Premises, in the state existing on the Effective Date,
does not violate any covenants or restrictions of record, or any applicable
building code, regulation or ordinance in effect on such date and may be used
for office purposes. Tenant shall, at Tenant's sole expense, promptly comply
with all laws, statutes, codes, ordinances, orders, covenants, restrictions or
record, rating bureaus or governmental agencies, rules and regulations of any
municipal or governmental entity whether in effect now or later, including, the
Americans With Disabilities Act and all federal, state and local laws and
regulations governing occupational safety and health (“Law(s)”) regarding the
operation of Tenant’s business and the use, condition, configuration and
occupation of the Premises. Tenant shall conduct its business and use the
Premises in a lawful manner and shall not use or permit the use of the Premises
or the Common Areas in any manner that constitutes waste or a nuisance or shall
unreasonably disturb other occupants of the Project. Tenant shall obtain, at its
sole expense, any permit or other governmental authorization required to operate
its business from the Premises. Landlord shall not be liable for the failure of
any other tenant or person to abide by the requirements of this Section or to
otherwise comply with applicable Laws, and Tenant shall not be excused from the
performance of its obligations under this Lease due to such a failure.
 
2

--------------------------------------------------------------------------------


7.  Maintenance, Repairs and Alterations.
 
7.1.  Landlord's Obligations.  Landlord shall keep and maintain in good repair
and working order and perform maintenance upon the (a) structural elements of
the Building; (b) mechanical (including HVAC), electrical, plumbing and
fire/life safety systems serving the Building in general and the Premises; (c)
Common Areas; (d) roof of the Building; (e) exterior windows of the Building;
and (f) elevators serving the Building. Landlord shall promptly make repairs for
which Landlord is responsible.
 
7.2.  Tenant's Obligations.  
 
(a)  Subject to the requirements of Section 7.3, Tenant shall, at its sole cost
and expense, promptly perform all maintenance and repairs to the Premises that
are not Landlord’s express responsibility under this Lease and shall keep the
Premises in good condition and repair, reasonable wear and tear excepted.
Tenant’s repair and maintenance obligations include, without limitation, repairs
to: (a) floor coverings; (b) interior partitions; (c) doors; (d) the interior
side of demising walls; (e) electronic, fiber, phone and data cabling and
related equipment that is installed by or for the exclusive benefit of Tenant
(collectively, “Cable”); (f) supplemental air conditioning units, kitchens,
including hot water heaters, plumbing, and similar facilities exclusively
serving Tenant; and (g) Alterations. If Tenant fails to keep the Premises in
good condition and repair, Landlord may, but shall not be obligated to, make any
necessary repairs. If Landlord makes such repairs, Landlord shall bill Tenant
for the cost of the repairs as additional rent, and said additional rent shall
be payable by Tenant within ten (10) days.
 
(b)  On the last day of the Term hereof, or on any sooner termination, Tenant
shall remove all Tenant’s Property, as hereinafter defined, Cable and all
designated Required Removables, as hereinafter defined, from the Premises and
quit and surrender the Premises to Landlord, broom clean, in the same condition
as received, ordinary wear and tear and damage which Landlord is obligated to
repair hereunder excepted. Tenant shall repair any damage to the Premises
occasioned by the installation or removal of Tenant's Property, Cable and
Required Removables. Tenant shall leave the electrical distribution systems,
plumbing systems, lighting fixtures, HVAC ducts and vents, window treatments,
wall coverings, carpets and other floor coverings, doors and door hardware,
millwork, ceilings and other tenant improvements at the Premises and in good
condition, ordinary wear and tear excepted.
 
7.3.  Alterations and Additions.  
 
(a)  Tenant shall not make any alterations, repairs, additions or improvements
or install any Cable (collectively referred to as "Alteration(s)") in, on or
about the Premises or the Project without Landlord's prior written consent,
which may be given or withheld in Landlord's reasonable discretion. However,
Landlord’s consent shall not be required for any Alteration that satisfies all
of the following criteria (a “Cosmetic Alteration”): (a) is of a cosmetic nature
such as painting, wallpapering, hanging pictures and installing carpeting; (b)
is not visible from the exterior of the Premises or the Building; (c) will not
affect the base Building; and (d) does not require work to be performed inside
the walls or above the ceiling of the Premises. Cosmetic Alterations shall be
subject to all the other provisions of this Section 7.3. Prior to starting work,
Tenant shall furnish Landlord with plans and specifications; names of
contractors reasonably acceptable to Landlord (provided that Landlord may
designate specific contractors with respect to base Building); required permits
and approvals; evidence of contractor’s and subcontractor’s insurance in amounts
reasonably required by Landlord and naming Landlord as an additional insured;
and any security for performance in amounts reasonably required by Landlord.
Changes to the plans and specifications must also be submitted to Landlord for
its approval. Alterations shall be constructed in a good and workmanlike manner
using materials of a quality reasonably approved by Landlord. Upon completion,
Tenant shall furnish “as-built” plans for non-Cosmetic Alterations, completion
affidavits and full and final waivers of lien. Landlord’s approval of an
Alteration shall not be deemed a representation by Landlord that the Alteration
complies with Law. If as a result of any Alteration made by Tenant, Landlord is
obligated to comply with any Law and such compliance requires Landlord to make
any improvement or Alteration to any portion of the Project, as a condition to
Landlord's consent, Landlord shall have the right to require Tenant to pay to
Landlord prior to the construction of any Alteration by Tenant, the entire cost
of any improvement or Alteration Landlord is obligated to complete by such Law.
 
(b)   All improvements in and to the Premises, including any Alterations, shall
remain upon the Premises at the end of the Term without compensation to Tenant,
provided that Tenant, at its expense, in compliance with the National Electric
Code or other applicable Laws, shall, on or before the expiration of the Term,
remove any Cable. In addition, and specifically excepting any improvements made
by Landlord prior to the Commencement Date, Landlord, by written notice to
Tenant at least thirty (30) days prior to the expiration of the Term, may
require Tenant, at its expense, to remove any Alterations that in Landlord’s
reasonable judgment are not standard office improvements and are of a nature
that would require removal and repair costs that are materially in excess of the
removal and repair costs associated with standard office improvements
(collectively referred to as “Required Removables”). Tenant shall repair any
damage caused by the installation or removal of the Cable and Required
Removables.
 
(c)  Tenant shall pay, when due, all claims for labor or materials furnished or
alleged to have been furnished to or for Tenant at or for use in the Premises,
which claims are or may be secured by any mechanic's or materialmen's lien
against the Premises or the Project, or any interest therein. If Tenant shall,
in good faith, contest the validity of any such lien, Tenant shall furnish to
Landlord a surety bond satisfactory to Landlord in an amount equal to not less
than one and one half times the amount of such contested lien or claim
indemnifying Landlord against liability arising out of such lien or claim. Such
bond shall be sufficient in form and amount to free the Project from the effect
of such lien. In addition, Landlord may require Tenant to pay Landlord's
reasonable attorneys' fees and costs in participating in such action.
 
7.4.  Failure of Tenant to Remove Property.  If Tenant fails to remove any of
Tenant’s Property as required by Section 7.2 on or before the expiration or
earlier termination of this Lease, Landlord may remove and store Tenant’s
Property at the expense and risk of Tenant. Tenant shall pay Landlord, upon
demand, the expenses and storage charges incurred. If Tenant fails to remove
Tenant’s Property from the Premises or storage, within thirty (30) days after
notice, Landlord may deem all or any part of Tenant’s Property to be abandoned
and title to Tenant’s Property shall vest in Landlord.
 
3

--------------------------------------------------------------------------------


8.  Insurance.  
 
8.1.  Insurance-Tenant.  Tenant shall maintain at all times during the Term of
this Lease commercial general liability insurance with coverages acceptable to
Landlord, which by way of example and not limitation, protects Tenant and
Landlord (as an additional insured) against claims for bodily injury, personal
injury and property damage based upon, involving or arising out of the
ownership, use, occupancy or maintenance of the Premises and all areas
appurtenant thereto. Such insurance shall be on an occurrence basis providing
single limit coverage in an amount of not less than Two Million Dollars
($2,000,000) per occurrence with an "Additional Insured-Managers and Landlords
of Premises Endorsement" and contain the "Amendment of the Pollution Exclusion"
for damage caused by heat, smoke or fumes from a hostile fire. The policy shall
not contain any intra-insured exclusions as between insured persons or
organizations, but shall include coverage for liability assumed under this Lease
as an "insured contract" for the performance of Tenant's indemnity obligations
under this Lease. If, in the commercially reasonable opinion of the insurance
broker retained by Landlord, the amount of public liability or property damage
insurance coverage at any time during the Term is not adequate, Tenant shall
increase the insurance coverage as required by Landlord’s insurance broker. In
no event shall the limits of such policy be considered as limiting the liability
of Tenant under this Lease.
 
Tenant may also obtain and keep in force during the Term of this Lease "all
risk" extended coverage property insurance on Tenant's personal property, all
tenant improvements installed at the Premises by Tenant and Tenant's trade
fixtures and other property (collectively, “Tenant’s Personal Property”). Tenant
expressly acknowledges and agrees that in the event its insurance policy fails
to cover any of Tenant’s Personal Property or excludes coverage for flood,
earthquake, windstorm or any other peril, that neither Tenant nor its insurance
company shall have any right or claim against Landlord or its insurance company
as a result of damage to Tenant's Personal Property resulting from such failure
of coverage or excluded peril.
 
8.2.  Insurance-Landlord.  Landlord shall maintain general liability insurance
with coverage against such risks and in such amounts as Landlord deems advisable
insuring Landlord against liability arising out of the ownership, operation and
management of the Project. Landlord shall also maintain a policy or policies of
insurance covering loss or damage to the Project in the amount of not less than
eighty percent (80%) of the full replacement cost thereof, as determined by
Landlord from time to time. The terms and conditions of said policies and the
perils and risks covered thereby shall be determined by Landlord, from time to
time, in Landlord's sole discretion. In addition, at Landlord's option, Landlord
shall obtain and keep in force, during the Term of this Lease, a policy of
rental interruption insurance, with loss payable to Landlord, which insurance
shall, at Landlord's option, also cover all Operating Expenses. In addition,
Landlord shall have the right to obtain such additional insurance as is
customarily carried by owners or operators of other comparable office buildings
in the geographical area of the Project. Tenant will not be named as an
additional insured in any insurance policies carried by Landlord and shall have
no right to any proceeds therefrom. The policies purchased by Landlord shall
contain such deductibles as Landlord may determine. In addition to amounts
payable by Tenant in accordance with Section 4.2, Tenant shall pay any increase
in the property insurance premiums for the Project over what was payable
immediately prior to the increase to the extent the increase is specified by
Landlord's insurance carrier as being caused by the nature of Tenant's occupancy
(other than general office use) or any act or omission of Tenant.
 
8.3.  Insurance Policies.  Tenant shall deliver to Landlord certificates of the
insurance policies required under Section 8.1 prior to the earlier of the
Commencement Date or the date Tenant is provided with possession of the Premises
and thereafter as necessary to assure that Landlord always has current
certificates evidencing Tenant’s insurance. Tenant's insurance policies shall
not be cancelable or subject to reduction of coverage or other modification
except after thirty (30) days prior written notice to Landlord. Tenant shall, at
least thirty (30) days prior to the expiration of such policies, furnish
Landlord with certificates of renewals thereof. Tenant's insurance policies
shall be issued by insurance companies authorized to do business in the state in
which the Project is located, and said companies shall maintain during the
policy term a "General Policyholders’ Rating" of at least "A" and a financial
rating of at least "Class X" (or such other rating as may be required by any
lender having a lien on the Project), as set forth in the most recent edition of
"Best Insurance Reports." All insurance obtained by Tenant shall be primary to
and not contributory with any similar insurance carried by Landlord, whose
insurance shall be considered excess insurance only. Landlord, and at Landlord's
option, the holder of any mortgage or deed of trust encumbering the Project and
any person or entity managing the Project on behalf of Landlord, shall be named
as an additional insured on all insurance policies Tenant is obligated to obtain
by Section 8.1 above. Tenant's commercial general liability insurance policy
shall not include deductibles in excess of Twenty Thousand Dollars ($20,000) and
Tenant’s Property insurance policy shall not include deductibles in excess of
Fifity Thousand Dollars ($50,000), except for any windstorm policy.
 
8.4.  Waiver of Subrogation.  Landlord and Tenant hereby waive and shall cause
their respective insurance carriers to waive any and all rights of recovery,
claims, actions or causes or action against the other for any loss or damage
with respect to Tenant’s Property, the Building, the Premises, or any contents
thereof, including rights, claims, actions and causes of action based on
negligence, which loss or damage is (or would have been, had the insurance
required by this Lease been carried) covered by insurance. For the purposes of
this wavier, any deductible with respect to a party’s insurance shall be deemed
covered by and recoverable by such party under valid and collectable policies of
insurance.
 
9.  Damage or Destruction.  Tenant shall give prompt notice to Landlord in case
of any fire or other damage to the Premises. If the Premises or the Building are
damaged by fire or other casualty, Landlord shall diligently and as soon as
practicable after such damage occurs (taking into account the time necessary to
effectuate a satisfactory settlement with Landlord's insurance company) repair
such damage at its own expense, and, the Rent and additional rent shall be
abated in proportion to the part of the Premises which is rendered untenantable
until such repairs have been completed (in no event shall damage to any parking
areas be deemed to render the Premises untenantable). However, if available
insurance proceeds are insufficient or if the Premises or the Building are
damaged by fire or other casualty to such an extent that the damage, in
Landlord's reasonable opinion, cannot be fully repaired within one hundred
eighty (180) days from the date such damage occurs, Landlord shall provide
Tenant with written notice of such fact, and thereafter either Landlord or
Tenant shall have the right, exercised by giving written notice within such one
hundred eighty (180) day period, to terminate this Lease effective as of the
date of such damage.
 
4

--------------------------------------------------------------------------------


10.  Personal Property Taxes.   Tenant shall pay prior to delinquency all taxes
assessed against and levied upon trade fixtures, furnishings, equipment and all
other personal property of Tenant contained in the Premises or related to
Tenant's use of the Premises. If any of Tenant's personal property shall be
assessed with Landlord's real or personal property, Tenant shall pay to Landlord
the taxes attributable to Tenant within ten (10) days after receipt of a written
statement from Landlord setting forth the taxes applicable to Tenant's property.
Landlord agrees that Landlord shall be responsible to pay all real property
taxes assessed against the Premises or the Building of which the Premises is a
part.
 
11.  Building Services; Utilities.  
 
11.1.  Services Provided by Landlord.  Subject to all governmental rules,
regulations and guidelines applicable thereto, Landlord shall provide HVAC to
the Premises for normal office use during the times described in Section 11.2,
reasonable amounts of electricity for normal office lighting and desk-type
office machines, water in the Premises or in the Common Areas for reasonable and
normal drinking and lavatory use, replacement light bulbs and/or fluorescent
tubes and ballasts for standard overhead fixtures, building standard janitorial
services (as more particularly described on Schedule 1 attached hereto),
elevator service and access to the Building for the Tenant and its employees 24
hours per day/ 7 days per week subject to the terms of this Lease and such
protective services or monitoring systems, if any, as Landlord may reasonably
impose and such other services as Landlord reasonably determines are necessary
or appropriate for the Project.
 
11.2.  Hours of Service.  Building services and utilities shall be provided
Monday through Friday from 6:00 a.m. to 10:00 p.m. HVAC and janitorial service
shall not be provided at other times or on nationally recognized holidays.
Nationally recognized holidays shall include, but shall not necessarily be
limited to, New Year's Day, Martin Luther King Jr. Day, Presidents' Day,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day.
Landlord shall use its best efforts to provide HVAC to Tenant at times other
than those set forth above subject to (a) the payment by Tenant of Landlord's
then standard charge for after hours HVAC and (b) Tenant providing to Landlord
at least one (1) business day's advance written notice of Tenant's need for
after hours HVAC.
 
11.3.  Excess Usage by Tenant.   Tenant’s use of Building utilities and services
shall not exceed the standard usage for the Building. If Tenant does use
Building utilities or services in excess of the standard usage for the Building,
Landlord shall have the right, in addition to any other rights or remedies it
may have under this Lease, to (a) at Tenant's expense, install separate metering
devices at the Premises, and to charge Tenant for its usage, (b) require Tenant
to pay to Landlord all costs, expenses and damages incurred by Landlord as a
result of such usage, and (c) require Tenant to stop using excess utilities or
services.
 
11.4.  Interruptions.  Tenant agrees that Landlord shall not be liable to Tenant
for its failure to furnish, or any interruption, diminishment or termination of
services due to the application of Laws, the failure of any equipment, the
performance of repairs, improvements or alterations, utility interruptions or
the occurrence of a Force Majeure Event and such failures shall never be deemed
to constitute a constructive eviction of Tenant or relieve Tenant from the
obligation of paying rent or performing any of its obligations under this Lease.
Furthermore, Landlord shall not be liable under any circumstances for loss of
property or for injury to, or interference with, Tenant's business, including,
without limitation, loss of profits, however occurring, through or in connection
with or incidental to a failure to furnish any such services or utilities.
Landlord may comply with voluntary controls or guidelines promulgated by any
governmental entity relating to the use or conservation of energy, water, gas,
light or electricity or the reduction of automobile or other emissions without
creating any liability of Landlord to Tenant under this Lease.
 
11.5  Failure to Provide Essential Services. Notwithstanding the provisions of
Section 11.4, in the event the Building experiences an interruption of
electrical, telephone, water or HVAC which prevents Tenant from utilizing the
Premises to conduct its business (an “Interruption”) which Interruption is
within the control of Landlord to cure (i.e. not as a result of the inability of
Landlord to obtain the applicable utility service through no fault of Landlord)
(a “Controllable Interruption.”) Landlord shall commence and diligently pursue
the curative action within a commercially reasonable amount of time after
written notice from Tenant of a Controllable Interruption. If Landlord fails to
commence and diligently pursue the curative action within a commercially
reasonable amount of time after written notice from Tenant, then Tenant shall
have the right, after written notice to Landlord to expend commercially
reasonable market sums to cure the Controllable Interruption and offset said
amount against the next payments of Rent due hereunder. This self help provision
is specifically limited to Controllable Interruptions of service which Landlord
is responsible for correction. Notwithstanding the foregoing, Tenant shall be
entitled to an abatement of Rent with respect to a Controllable Interruption
commencing with the sixth (6th) consecutive business day of the Controllable
Interruption until such time as the services are restored.
 
5

--------------------------------------------------------------------------------


12.  Assignment and Subletting.  
 
12.1.  Landlord's Consent Required.  Tenant shall not voluntarily or by
operation of law assign, transfer, hypothecate, mortgage, sublet, or otherwise
transfer or encumber all or any part of Tenant's interest in this Lease or in
the Premises (hereinafter collectively a "Transfer"), without Landlord's prior
written consent, which consent shall not be unreasonably withheld. Landlord
shall respond to Tenant’s written request for consent hereunder within fifteen
(15) days after Landlord’s receipt of the written request from Tenant. Any
attempted Transfer without such consent shall be void and shall constitute a
default of this Lease. If the entity(ies) which directly or indirectly controls
the voting shares/rights of Tenant changes at any time, such change of ownership
or control shall constitute a Transfer unless Tenant is an entity whose
outstanding stock is listed on a recognized securities exchange or if at least
80% of its voting stock is owned by another entity, the voting stock of which is
so listed. Tenant's written request for Landlord's consent shall include all of
the following information: (a) financial statements for the proposed assignee or
subtenant, (b) a detailed description of the business the assignee or subtenant
intends to operate at the Premises, (c) a copy of the fully executed sublease or
assignment agreement, and (d) such other information as Landlord may reasonably
request.
 
12.2.  Standard For Approval.  Landlord shall not unreasonably withhold its
consent to a Transfer provided that Tenant has complied with each and every
requirement, term and condition of this Section 12. It shall be deemed
reasonable for Landlord to withhold its consent to a Transfer if any
requirement, term or condition of this Section 12 is not complied with or: (i)
the Transfer would cause Landlord to be in violation of its obligations under
another lease or agreement to which Landlord is a party; (ii) in Landlord's
reasonable judgment, a proposed assignee or subtenant is not a creditworthy
party; (iii) a proposed assignee's or subtenant's business will impose a burden
on the Building's parking facilities, elevators, Common Areas or utilities that
is greater than the burden imposed by Tenant, in Landlord's reasonable judgment;
(iv) a proposed assignee or subtenant refuses to enter into a written assignment
agreement or sublease, reasonably satisfactory to Landlord, which provides that
it will abide by and assume all of the terms and conditions of this Lease for
the term of any assignment or sublease and containing such other terms and
conditions as Landlord reasonably deems necessary; (v) the use of the Premises
by the proposed assignee or subtenant will be for a use not permitted by this
Lease; (vi) any guarantor of this Lease refuses to consent to the Transfer or to
execute a written agreement reaffirming the guaranty; (vii) Tenant is in default
as defined in Section 13.1 at the time of the request (taking into account any
grace and cure periods); (viii) if requested by Landlord, the assignee or
subtenant refuses to sign a non-disturbance and attornment agreement in favor of
Landlord's lender; (ix) Landlord has sued or been sued by the proposed assignee
or subtenant or has otherwise been involved in a legal dispute with the proposed
assignee or subtenant; (x) the assignee or subtenant is involved in a business
which is not in keeping with the then current standards of the Building; (xi)
the proposed assignee or subtenant is a person or entity then negotiating with
Landlord for the lease of space in the Building; or (xii) the terms of a
proposed assignment or subletting will allow the proposed assignee or subtenant
to pay a rent less than the prevailing rental rate in the Building at the time
of Tenant’s request to such Transfer.
 
12.3. Additional Terms and Conditions.   Regardless of Landlord's consent, no
Transfer shall release Tenant from Tenant's obligations hereunder or alter the
primary liability of Tenant to pay the rent and other sums due Landlord
hereunder and to perform all other obligations to be performed by Tenant
hereunder or release any guarantor from its obligations under its guaranty.
Landlord may accept rent from any person other than Tenant pending approval or
disapproval of an assignment or subletting.  The consent by Landlord to any
Transfer shall not constitute a consent to any subsequent Transfer by Tenant or
to any subsequent or successive Transfer by an assignee or subtenant and no
assignment or sublease may be modified or amended without Landlord's prior
written consent. However, Landlord may consent to subsequent Transfers or any
amendments or modifications thereto without notifying Tenant or anyone else
liable on the Lease and without obtaining their consent, and such action shall
not relieve such persons from liability under this Lease. In the event of any
default under this Lease, Landlord may proceed directly against Tenant, any
guarantors or anyone else responsible for the performance of this Lease,
including any subtenant or assignee, without first exhausting Landlord's
remedies against any other person or entity responsible therefore to Landlord,
or any security held by Landlord. The discovery of the fact that any financial
statement relied upon by Landlord in giving its consent to an assignment or
subletting was materially false shall, at Landlord's election, render Landlord's
consent null and void. Landlord shall not be liable under this Lease or under
any sublease to any subtenant. Any assignee of, or subtenant under, this Lease
shall, by reason of accepting such assignment or entering into such sublease, be
deemed, for the benefit of Landlord, to have assumed and agreed to conform and
comply with each and every term, covenant, condition and obligation herein to be
observed or performed by Tenant during the term of said assignment or sublease,
other than such obligations as are contrary or inconsistent with provisions of
an assignment or sublease to which Landlord has specifically consented in
writing.
 
12.4.  Transfer Premium from Assignment or Subletting.  Landlord shall be
entitled to receive from Tenant (as and when received by Tenant) as an item of
additional rent fifty percent (50%) of all amounts received by Tenant from the
subtenant or assignee in excess of the amounts payable by Tenant to Landlord
hereunder (hereinafter the “Transfer Premium”). The Transfer Premium shall be
reduced by the reasonable brokerage commissions and legal fees actually paid by
Tenant in order to assign the Lease or to sublet a portion of the Premises.
"Transfer Premium" shall mean all Rent, additional rent or other consideration
of any type whatsoever payable by the assignee or subtenant in excess of the
Rent and additional rent payable by Tenant under this Lease. If less than all of
the Premises is transferred, the Rent and the additional rent shall be
determined on a per rentable square foot basis. For purposes of calculating the
Transfer Premium, expenses will be amortized over the life of the sublease.
 
12.5.  Landlord's Option to Recapture Space.  Notwithstanding anything to the
contrary contained in this Section 16, Landlord shall have the option, by giving
written notice to Tenant within thirty (30) days after receipt of any request by
Tenant to assign this Lease or to sublease space in the Premises, to terminate
this Lease with respect to said space as of the date thirty (30) days after
Landlord's election. In the event of a recapture by Landlord, if this Lease
shall be canceled with respect to less than the entire Premises, the Rent and
the number of parking spaces Tenant may use shall be adjusted on the basis of
the number of rentable square feet retained by Tenant in proportion to the
number of rentable square feet contained in the original Premises, and this
Lease as so amended shall continue thereafter in full force and effect, and upon
request of either party, the parties shall execute written confirmation of same.
 
12.6. Transfers to Affiliates and Collateral Assignments to Lenders.
Notwithstanding anything to the contrary contained in the Lease, Tenant shall
have the right, without Landlord’s consent, to assign this Lease or sublet all
or any portion of the Premises to: (a) a parent, subsidiary or affiliated entity
of Tenant, or (b) any entity to which all or a substantial portion of the assets
of Tenant have been transferred, or (c) any entity in connection with a merger,
sale of stock, consolidation or other corporate reorganization or transaction
involving Tenant (collectively, a “Permitted Transfer”). Tenant shall also have
the right to collaterally assign its interest as a tenant in this Lease as
security for loan(s) to be made to Tenant (a ‘Collateral Assignment”). Tenant
shall provide Landlord with at least ten (10) business days prior written notice
of a Permitted Transfer or a Collateral Assignment.
 
13.  Default; Remedies.  
 
13.1.  Default by Tenant.  Landlord and Tenant hereby agree that the occurrence
of any one or more of the following events is a default by Tenant under this
Lease and that said default shall give Landlord the rights described in Section
13.2. Landlord or Landlord's authorized agent shall have the right to execute
and deliver any notice of default, notice to pay rent or quit or any other
notice Landlord gives Tenant.
 
6

--------------------------------------------------------------------------------


(a)  Tenant's failure to make any payment of Rent, late charges or any other
payment required to be made by Tenant hereunder, as and when due, where such
failure shall continue for a period of ten (10) days after written notice
thereof from Landlord to Tenant (provided however that in no event shall
Landlord be obligated to provide written notice more than twice in any twelve
month period).
 
(b)  The abandonment of the Premises by Tenant in which event Landlord shall not
be obligated to give any notice of default to Tenant.
 
(c)  Tenant’s failure to comply with any of the covenants, conditions or
provisions of this Lease to be observed or performed by Tenant (other than those
referenced in Sections 13.1(a) and (b) above), where such failure shall continue
for a period of twenty (20) days after written notice thereof from Landlord to
Tenant; provided, however, that if the nature of Tenant's nonperformance is such
that more than twenty (20) days are reasonably required for its cure, then
Tenant shall be allowed additional time (not to exceed 60 days) as is reasonably
necessary to cure the failure so long as Tenant commences such cure within said
twenty (20) day period and thereafter diligently pursues such cure to
completion. In the event that Landlord serves Tenant with a notice to quit or
any other notice pursuant to applicable unlawful detainer statutes, said notice
shall also constitute the notice required by this Section 13.1(c).
 
(d)    (i) The making by Tenant or any guarantor of Tenant's obligations
hereunder of any general arrangement or general assignment for the benefit of
creditors; (ii) the appointment of a trustee or receiver to take possession of
substantially all of Tenant's assets located at the Premises or of Tenant's
interest in this Lease, where possession is not restored to Tenant within thirty
(30) days; (iii) the attachment, execution or other judicial seizure of
substantially all of Tenant's assets located at the Premises or of Tenant's
interest in this Lease, where such seizure is not discharged within thirty (30)
days; or (iv) the insolvency of Tenant or Tenant becoming subject to state
insolvency or federal bankruptcy. In the event that any provision of this
Section 13.1(d) is unenforceable under applicable law, such provision shall be
of no force or effect.
 
13.2. Remedies.   Upon the occurrence of any event of default by Tenant under
this Lease, Landlord shall have the option to pursue any one or more of the
following remedies, in addition to the remedies otherwise provided herein or
otherwise available at law or in equity, without any notice or demand
whatsoever:


(a) Landlord may cancel and terminate this Lease and dispossess Tenant;


(b) Landlord may without terminating or canceling this Lease declare all amounts
and rents due under this Lease for the remainder of the Lease Term (or any
applicable extension or renewal thereof) to be immediately due and payable, and
thereupon all rents and other charges due hereunder to the end of the Lease Term
or any renewal term, if applicable, shall be accelerated (after discounting the
same to their present value).


(c) Landlord may elect to enter and repossess the Premises and relet the
Premises for Tenant’s account, holding Tenant liable in damages for all expenses
incurred in any such reletting and for any difference between the amount of rent
received from such reletting and the amount due and payable under the terms of
this Lease.


(d) Landlord may enter upon the Premises and do whatever Tenant is obligated to
do under the terms of this Lease (and Tenant shall reimburse Landlord on demand
for any expenses which Landlord may incur in effecting compliance with Tenant’s
obligations under this Lease, and Landlord shall not be liable for any damages
resulting to the Tenant from such action), whether caused by the negligence of
Landlord or otherwise.
 
All of the foregoing rights, remedies, powers and elections of Landlord reserved
herein are cumulative, and pursuit of any of the foregoing remedies shall not
preclude other remedies available under this Lease or provided by law, nor shall
pursuit of any remedy herein provided constitute a forfeiture or waiver of any
rent due to Landlord hereunder or of any damages accruing to Landlord by reason
of the violation of any of the terms, provisions and covenants herein contained.
No waiver by Landlord of any violation or breach of any of the terms, provisions
and covenants herein contained shall be deemed or construed to constitute a
waiver of any other violation or breach of any of the terms, provisions and
covenants herein contained. Forbearance by Landlord to enforce one or more of
the remedies herein provided upon an event of default, or delay by Landlord in
enforcing one or more of such remedies upon an event of default, shall not be
deemed or construed to constitute a waiver of such default. All monies expended
by Landlord for which Tenant is liable under this Lease, and all amounts and
charges due to Landlord under this Lease shall be deemed to constitute rents and
all rents shall be paid by Tenant to Landlord without any setoff or counterclaim
whatsoever and all past due rents shall bear interest at the maximum legal rate
per annum and shall be included in any lien for rent.
 
13.3.  Default by Landlord. Except with respect to the specific notice and cure
periods set forth in Section 11.5 of this Lease,  Landlord shall not be in
default under this Lease unless Landlord fails to perform obligations required
of Landlord within thirty (30) days after written notice by Tenant to Landlord
and to the holder of any mortgage or deed of trust encumbering the Project whose
name and address shall have theretofore been furnished to Tenant in writing,
specifying wherein Landlord has failed to perform such obligation; provided,
however, that if the nature of Landlord's obligation is such that more than
thirty (30) days are required for its cure, then Landlord shall not be in
default if Landlord commences performance within such thirty (30) day period and
thereafter diligently pursues the same to completion.  Tenant hereby waives its
right to recover consequential damages (including, but not limited to, lost
profits) or punitive damages arising out of a Landlord default. Except to the
extent Tenant obtains a final judgment of constructive eviction in accordance
with applicable law or as otherwise permitted by applicable law, in no event
shall Tenant have the right to terminate this Lease as a result of Landlord’s
default, and Tenant’s remedies shall be limited to damages and/or an injunction.
This Lease and the obligations of Tenant hereunder shall not be affected or
impaired because Landlord is unable to fulfill any of its obligations hereunder
or is delayed in doing so, if such inability or delay is caused by reason of a
Force Majeure Event, and the time for Landlord's performance shall be extended
for the period of any such delay. Any claim, demand, right or defense by Tenant
that arises out of this Lease or the negotiations which preceded this Lease
shall be barred unless Tenant commences an action thereon, or interposes a
defense by reason thereof, within one (1) year after the date of the inaction,
omission, event or action that gave rise to such claim, demand, right or
defense.
 
7

--------------------------------------------------------------------------------


13.4.  Late Charges.  If any installment of Rent or any other sum due from
Tenant shall not be received by Landlord within five (5) days of when such
amount shall be due, then, without any requirement for notice or demand to
Tenant, Tenant shall immediately pay to Landlord a late charge equal to five
percent (5%) of such overdue amount. The parties hereby agree that such late
charge represents a fair and reasonable estimate of the costs Landlord will
incur by reason of late payment by Tenant. Acceptance of such late charge by
Landlord shall in no event constitute a waiver of Tenant's default with respect
to such overdue amount, nor prevent Landlord from exercising any of the other
rights and remedies granted hereunder including the assessment of interest under
Section 13.5.
 
13.5.  Interest on Past-due Obligations.  Except as expressly herein provided,
any amount due to Landlord that is not paid when due shall bear interest at the
lesser of ten percent (10%) per annum, or the maximum rate permitted by
applicable law. Payment of such interest shall not excuse or cure any default by
Tenant under this Lease; provided, however, that interest shall not be payable
on late charges incurred by Tenant nor on any amounts upon which late charges
are paid by Tenant.
 
13.6.  Payment of Rent and Security Deposit After Default.  If Tenant fails to
pay Rent or any other monetary obligation due hereunder on the date it is due
(taking into account any grace and cure period) on at least three occasions, at
Landlord's option, all monetary obligations of Tenant hereunder shall thereafter
be paid by cashiers check, and Tenant shall, upon demand, provide Landlord with
a Security Deposit equal to three (3) months’ Rent. If Landlord has required
Tenant to make said payments by cashiers check or to provide an additional
Security Deposit, Tenant's failure to make a payment by cashiers check or to
provide an additional Security Deposit, shall be a default hereunder.
 
14.  Landlord's Right to Cure Default; Payments by Tenant.  If Tenant shall fail
to perform any of its obligations under this Lease, Landlord shall have the
right to make any such payment or perform any such act on Tenant's behalf
without waiving its rights based upon any default of Tenant and without
releasing Tenant from any obligations hereunder. Tenant shall reimburse Landlord
for the cost of such performance upon demand.
 
15.  Condemnation.  If the Premises or the Project are taken under the power of
eminent domain, or sold under the threat of the exercise of said power (all of
which are herein called "Condemnation"), this Lease shall terminate as to the
part so taken as of the date the condemning authority takes title or possession,
whichever first occurs, except with respect to a temporary taking lasting less
than ninety (90) days in which case Tenant’s rent will be proportionately abated
but the Lease shall continue in full force and effect. Any award for the taking
of all or any part of the Premises or the Project under the power of eminent
domain or any payment made under threat of the exercise of such power shall be
the property of Landlord, whether such award shall be made as compensation for
diminution in value of the leasehold, for good will, for the taking of the fee,
as severance damages, or as damages for tenant improvements; provided, however,
that Tenant shall be entitled to any separate award for loss of or damage to
Tenant's removable personal property and for moving expenses.
 
16.  Broker's Fee.  Tenant and Landlord each represent and warrant to the other
that neither has had any dealings or entered into any agreements with any
person, entity, broker or finder other than the persons, if any, listed in
Section 1.13, in connection with the negotiation of this Lease, and no other
broker, person, or entity is entitled to any commission or finder's fee in
connection with the negotiation of this Lease, and Tenant and Landlord each
agree to indemnify, defend and hold the other harmless from and against any
claims, damages, costs, expenses, attorneys' fees or liability for compensation
or charges which may be claimed by any such unnamed broker, finder or other
similar party by reason of any dealings, actions or agreements of the
indemnifying party.
 
17.  Subordination; Estoppel Certificates.
 
17.1. Subordination.  This Lease and any options granted to Tenant hereunder,
upon Landlord’s written election, shall be subject and subordinate to any ground
lease, mortgage, deed of trust, or any other hypothecation or security now or
hereafter placed upon the Project and to any and all advances made on the
security thereof and to all renewals, modifications, consolidations,
replacements and extensions thereof. Notwithstanding such subordination,
Tenant's right to quiet possession of the Premises shall not be disturbed if
Tenant is not in default and so long as Tenant shall pay the rent and observe
and perform all of the provisions of this Lease, unless this Lease is otherwise
terminated pursuant to its terms. At the request of any mortgagee, trustee or
ground lessor, Tenant shall attorn to such person or entity. If any mortgagee,
trustee or ground lessor shall elect to have this Lease prior to the lien of its
mortgage, deed of trust or ground lease, and shall give written notice thereof
to Tenant, this Lease shall be deemed prior to such mortgage, deed of trust or
ground lease, whether this Lease are dated prior or subsequent to the date of
said mortgage, deed of trust or ground lease or the date of recording thereof.
In the event of the foreclosure of a security device, the new owner shall not
(a) be liable for any act or omission of any prior landlord or with respect to
events occurring prior to its acquisition of title, (b) be liable for the breach
of this Lease by any prior landlord, (c) be subject to any offsets or defenses
which Tenant may have against the prior landlord (other than any current rent
paid to the Landlord) or (d) be liable to Tenant for the return of its Security
Deposit. Tenant agrees to execute and acknowledge any documents Landlord
reasonably requests that Tenant execute to effectuate an attornment, a
subordination, or to make this Lease prior to the lien of any mortgage, deed of
trust or ground lease, as the case may be. Tenant's failure to execute such
documents within ten (10) days after written demand shall constitute a material
default by Tenant hereunder. Landlord represents and warrants that as of the
Commencement Date of this lease, there are no mortgages or ground leases
encumbering the Building of which the Premises are a part.
 
8

--------------------------------------------------------------------------------


17.2. Estoppel Certificates. Tenant shall from time to time, upon not less than
ten (10) days' prior written notice from Landlord, execute, acknowledge and
deliver to Landlord a statement in writing certifying such information as
Landlord may reasonably request including, but not limited to, the following:
(a) that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease, as so
modified, is in full force and effect) (b) the date to which the Rent and other
charges are paid in advance and the amounts so payable, (c) that there are not,
to Tenant's knowledge, any uncured defaults or unfulfilled obligations on the
part of Landlord, or specifying such defaults or unfulfilled obligations, if any
are claimed, (d) that all tenant improvements to be constructed by Landlord, if
any, have been completed in accordance with Landlord's obligations and (e) that
Tenant has taken possession of the Premises. Any such statement may be
conclusively relied upon by any prospective purchaser or encumbrancer of the
Project. At Landlord's option, the failure of Tenant to deliver such statement
within such time shall constitute a material default of Tenant hereunder, or it
shall be conclusive upon Tenant that (a) this Lease is in full force and effect,
without modification except as may be represented by Landlord, (b) there are no
uncured defaults in Landlord's performance, (c) not more than one month's Rent
has been paid in advance, (d) all tenant improvements to be constructed by
Landlord, if any, have been completed in accordance with Landlord's obligations
and (e) Tenant has taken possession of the Premises.
 
18.  Landlord's Liability.   Landlord shall have the right to transfer all or
any portion of its interest in the Project and to assign this Lease to the
transferee. Upon transfer, Landlord shall automatically be released from all
further liability under this Lease; and Tenant hereby agrees to look solely to
Landlord's transferee for the performance of Landlord's obligations hereunder
after the date of the transfer. Upon such a transfer, Landlord shall, at its
option, return Tenant's Security Deposit to Tenant or transfer Tenant's Security
Deposit to Landlord's transferee and, in either event, Landlord shall have no
further liability to Tenant for the return of its Security Deposit. Subject to
the rights of any lender holding a mortgage or deed of trust encumbering all or
part of the Project, Tenant agrees to look solely to Landlord's equity interest
in the Project for the collection of any judgment requiring the payment of money
by Landlord arising out of (a) Landlord's failure to perform its obligations
under this Lease or (b) the negligence or willful misconduct of Landlord, its
partners, employees and agents. No other property or assets of Landlord shall be
subject to levy, execution or other enforcement procedure for the satisfaction
of any judgment or writ obtained by Tenant against Landlord. No partner,
employee or agent of Landlord shall be personally liable for the performance of
Landlord's obligations hereunder or be named as a party in any lawsuit arising
out of or related to, directly or indirectly, this Lease and the obligations of
Landlord hereunder. The obligations under this Lease do not constitute personal
obligations of the individual partners of Landlord and Tenant shall not seek
recourse against the individual partners of Landlord or their assets. In no
event shall Landlord be liable to Tenant for consequential or punitive damages.
 
19.  Indemnity.  Except to the extent caused by the gross negligence or willful
misconduct of an Indemnified Party (as hereinafter defined), Tenant hereby
agrees to indemnify, defend and hold harmless Landlord and its employees,
partners, agents, contractors, lenders and ground lessors (said persons and
entities are hereinafter collectively referred to as the "Indemnified Parties")
from and against any and all liability, loss, cost, damage, claims, loss of
rents, liens, judgments, penalties, fines, settlement costs, investigation
costs, cost of consultants and experts, attorneys fees, court costs and other
legal expenses, effects of environmental contamination, cost of environmental
testing, removal, remediation and/or abatement of Hazardous Materials (as said
term are defined below), insurance policy deductibles and other expenses
(hereinafter collectively referred to as "Damages") arising out of or related to
an Indemnified Matter (as defined below). For purposes of this Section, an
"Indemnified Matter" shall mean any matter for which one or more of the
Indemnified Parties incurs liability or Damages if the liability or Damages
arise out of or involve, directly or indirectly, (a) Tenant's or its employees',
agents', contractors' or invitees' (all of said persons or entities are
hereinafter collectively referred to as "Tenant Parties") use or occupancy of
the Premises or the Project, (b) any act, omission or neglect of a Tenant Party,
(c) Tenant's failure to perform any of its obligations under the Lease, (d) the
existence, use or disposal of any Hazardous Material brought on to the project
by a Tenant Party or (e) any other matters for which Tenant has agreed to
indemnify Landlord pursuant to any other provision of this Lease. This indemnity
is intended to apply to the fullest extent permitted by applicable law. Tenant's
obligations under this Section shall survive the expiration or termination of
this Lease unless specifically waived in writing by Landlord after said
expiration or termination.
 
Landlord hereby agrees to indemnify, defend and hold harmless Tenant and its
employees, agents, and contractors (said persons and entities are hereinafter
collectively referred to as the “Tenant Indemnified Parties”) from and against
any and all Damages that result from the gross negligence or willful misconduct
of Landlord its employees and its authorized representatives (a “Tenant
Indemnified Matter”). Landlord’s obligations hereunder shall include, but shall
not be limited to (a) compensating the Tenant Indemnified Parties for Damages
arising out of Tenant Indemnified Matters within ten (10) days after written
demand from a Tenant Indemnified Party plus a reasonable period of time for
Landlord’s investigation of the claim and (b) providing a defense, with counsel
reasonably satisfactory to the Tenant Indemnified Party, at Landlord’s sole
expense, within ten (10) days after written demand from the Tenant Indemnified
Party, of any claims, action or proceeding arising out of or relating to an
Tenant Indemnified Matter. This indemnity is intended to apply to the fullest
extent permitted by applicable law. Landlord’s obligations under this section
shall survive the expiration or termination of this Lease unless specifically
waived in writing by Tenant after said expiration or termination. Tenant hereby
waives its right to recover consequential, special, indirect, exemplary or
punitive damages (including but not limited to, lost profits) arising out of a
Tenant Indemnified Matter.
 
20.  Exemption of Landlord from Liability.  Tenant hereby agrees that Landlord
shall not be liable for injury to Tenant's business or any loss of income
therefrom or for loss of or damage to Tenant’s Property, Tenant's employees,
agents, contractors or invitees, or any other person in or about the Project,
nor shall Landlord be liable for injury to the person of Tenant, Tenant's
employees, agents, contractors or invitees, whether such damage or injury is
caused by or results from any cause whatsoever including, but not limited to,
theft, criminal activity at the Project, negligent security measures, bombings
or bomb scares, Hazardous Materials, fire, steam, electricity, gas, water or
rain, flooding, breakage of pipes, sprinklers, plumbing, air conditioning or
lighting fixtures, or from any other cause, whether said damage or injury
results from conditions arising upon the Premises or upon other portions of the
Project, or from other sources or places, or from new construction or the
repair, alteration or improvement of any part of the Project, unless the cause
of the damage or injury arises out of Landlord's or its employees', agents' or
contractors' grossly negligent or intentional acts. Landlord shall not be liable
for any damages arising from any act or neglect of any employees, agents,
contractors or invitees of any other tenant, occupant or user of the Project,
nor from the failure of Landlord to enforce the provisions of the lease of any
other tenant of the Project. Tenant, as a material part of the consideration to
Landlord hereunder, hereby assumes all risk of damage to Tenant's Property or
business or injury to persons in, upon or about the Project arising from any
cause, excluding Landlord's gross negligence or the gross negligence of its
employees, agents or contractors, and Tenant hereby waives all claims in respect
thereof against Landlord, its employees, agents and contractors.
 
9

--------------------------------------------------------------------------------


21.  Hazardous Material.  
 
21.1. Indemnity; Duty to Inform Landlord. Tenant shall not cause or permit any
Hazardous Material (as defined hereinafter) to be brought, kept or used in or
about the Premises or the Project by Tenant, its agents, employees, contractors,
or invitees. Tenant hereby agrees to indemnify Landlord from and against any
breach by Tenant of the obligations stated in the preceding sentence, and agrees
to defend and hold Landlord harmless from and against any and all claims,
judgments, damages, penalties, fines, costs, liabilities, or losses (including,
without limitation, diminution in value of the Project, damages for the loss or
restriction or use of rentable space or of any amenity of the Project, damages
arising from any adverse impact on marketing of space in the Project, sums paid
in settlement of claims, attorneys' fees, consultant fees and expert fees) which
arise during or after the Term of this Lease as result of such breach. This
indemnification of Landlord by Tenant includes, without limitation, costs
incurred in connection with any investigation of site conditions and any
cleanup, remedial removal, or restoration work required due to the presence of
Hazardous Material. If Tenant knows, or has reasonable cause to believe, that a
Hazardous Substance, or a condition involving or resulting from same, has come
to be located in, on or under or about the Premises or the Project, Tenant shall
immediately give written notice of such fact to Landlord. Tenant shall also
immediately give Landlord (without demand by Landlord) a copy of any statement,
report, notice, registration, application, permit, license, given to or received
from, any governmental authority or private party, or persons entering or
occupying the Premises, concerning the presence, spill, release, discharge of or
exposure to, any Hazardous Substance or contamination in, on or about the
Premises or the Project. The provisions of this Section 21 shall survive the
termination of the Lease.
 
21.2.  Definition and Consent.  The term "Hazardous Substance" as used in this
Lease shall mean any hazardous substance, hazardous waste, infectious waste, or
toxic substance, product, substance, chemical, material or waste whose presence,
nature, quantity and/or intensity of existence, use, manufacture, disposal,
transportation, spill, release or affect, either by itself or in combination
with other materials expected to be on the Premises, is either: (a) potentially
injurious to the public health, safety or welfare, the environment or the
Premises, (b) regulated or monitored by any governmental entity, (c) a basis for
liability of Landlord to any governmental entity or third party under any
federal, state or local statute or common law theory or (d) defined as a
hazardous material or substance by any federal, state or local law or
regulation. Except for small quantities of ordinary office supplies such as
copier toner, liquid paper, glue, ink and common household cleaning materials,
Tenant shall not cause or permit any Hazardous Substance to be brought, kept, or
used in or about the Premises or the Project by Tenant, its agents, employees,
contractors or invitees.
 
21.3.  Inspection; Compliance.  Landlord and Landlord's employees, agent,
contractors and lenders shall have the right to enter the Premises at any time
in the case of an emergency, and otherwise at reasonable times, for the purpose
of inspecting the condition of the Premises and for verifying compliance by
Tenant with this Section 21. Landlord shall have the right to employ experts
and/or consultants in connection with its examination of the Premises and with
respect to the installation, operation, use, monitoring, maintenance, or removal
of any Hazardous Substance on or from the Premises. The costs and expenses of
any such inspections shall be paid by the party requesting same, unless a
contamination, caused or materially contributed to by Tenant, is found to exist
or be imminent, or unless the inspection is requested or ordered by governmental
authority as the result of any such existing or imminent violation or
contamination. In any such case, Tenant shall upon request reimburse Landlord
for the cost and expenses of such inspection.
 
22.  Force Majeure.   Landlord will not be deemed in default or have liability
to Tenant, nor will Tenant have any right to terminate this Lease or abate rent
or assert a claim of partial or constructive eviction, because of Landlord’s
failure to perform any of its obligations under this Lease if the failure is due
in part or in full to reasons beyond Landlord’s reasonable control. Such reasons
will include but not be limited to: fire, earthquake, weather delays or other
acts of God, strikes, boycotts, war, terrorism, bio-terrorism, riot,
insurrection, embargoes, shortages of equipment, labor or materials, utility
failure or defect, delays in issuance of any necessary governmental permit or
approval (including building permits and certificates of occupancy), any
governmental preemption in connection with a national emergency or any other
cause, whether similar or dissimilar, which is beyond a party’s reasonable
control (each, hereinafter, a “Force Majeure Event”). If this Lease specifies a
time period for performance of an obligation by Landlord, that time period will
be extended by the period of any delay in Landlord’s performance caused by the
Force Majeure Event.
 
Tenant will not be deemed in default or have liability to Landlord because of
Tenant’s failure to perform any of its obligations under this Lease (other than
an obligation to pay money) if the failure is due in part or in full to a Force
Majeure Event. If this Lease specifies a time period for performance of an
obligation by Tenant, that time period will be extended by the period of any
delay in Tenant’s performance caused by the Force Majeure Event.
 
23.  Landlord’s Rights.
 
23.1. Landlord Reservations.  Landlord shall have the right: (a) to change the
name and address of the Project or Building upon not less than ninety (90) days
prior written notice; (b) to provide and install Building standard graphics on
or near the door of the Premises and such portions of the Common Areas as
Landlord shall determine, in Landlord's sole discretion; (c) to permit any
tenant the exclusive right to conduct any business as long as such exclusive
right does not conflict with any rights expressly given herein; and (d) to place
signs, notices or displays upon the roof, interior, exterior or Common Areas of
the Project. Tenant shall not permit anyone, except in an emergency, to go upon
the roof of the Building. Landlord reserves the right to use the exterior walls
of the Premises, and the area beneath, adjacent to and above the Premises,
together with the right to install, use, maintain and replace equipment,
machinery, pipes, conduits and wiring through the Premises, which serve other
parts of the Project, provided that Landlord's use does not unreasonably
interfere with Tenant's use of the Premises. Landlord reserves to itself the
right, from time to time, to grant such easements, rights and dedications that
Landlord deems necessary or desirable, and to cause the recordation of parcel
maps and restrictions, so long as such easements, rights, dedications, maps and
restrictions do not unreasonably interfere with the use of the Premises by
Tenant. Tenant shall sign any of the aforementioned documents within ten (10)
days after Landlord's request and Tenant's failure to do so shall constitute a
default by Tenant. The obstruction of Tenant's view, air, or light by any
structure erected in the vicinity of the Project, whether by Landlord or third
parties, shall in no way affect this Lease or impose any liability upon
Landlord.
 
10

--------------------------------------------------------------------------------


23.2.  Changes to Project.  Landlord shall have the right, in Landlord's sole
discretion, from time to time, to make changes to the size, shape, location,
number and extent of the improvements comprising the Project (hereinafter
referred to as "Changes") including, but not limited to, the Project interior
and exterior, the Common Areas, elevators, escalators, restrooms, HVAC,
electrical systems, communication systems, fire protection and detection
systems, plumbing systems, security systems, parking control systems, driveways,
entrances, parking spaces, parking areas and landscaped areas. In connection
with the Changes, Landlord may, among other things, erect scaffolding or other
necessary structures at the Project, limit or eliminate access to portions of
the Project, including portions of the Common Areas, or perform work in the
Building, which work may create noise, dust or leave debris in the Building.
Tenant hereby agrees that such Changes and Landlord's actions in connection with
such Changes shall in no way constitute a constructive eviction of Tenant or
entitle Tenant to any abatement of rent. Landlord shall have no responsibility
or for any reason be liable to Tenant for any direct or indirect injury to or
interference with Tenant's business arising from the Changes, nor shall Tenant
be entitled to any compensation or damages from Landlord for any inconvenience
or annoyance occasioned by such Changes or Landlord's actions in connection with
such Changes. Landlord agrees to use commercially reasonable efforts to minimize
interference with Tenant’s operations within the Premises in connection with any
such Changes.
 
23.3. Landlord's Access.  Landlord and Landlord's agents, contractors and
employees shall have the right to enter the Premises at reasonable times for the
purpose of inspecting the Premises, performing any services required of
Landlord, showing the Premises to prospective purchasers, lenders, or tenants,
undertaking safety measures and making alterations, repairs, improvements or
additions to the Premises or to the Project. In the event of an emergency,
Landlord may gain access to the Premises by any reasonable means, and Landlord
shall not be liable to Tenant for damage to the Premises or to Tenant's Property
resulting from such access. Landlord shall have the right to retain keys to the
locks on the entry doors to the Premises and all interior doors at the Premises.
At Landlord’s option, Landlord may require Tenant to obtain all keys to door
locks at the Premises from Landlord’s engineering staff or Landlord’s locksmith
and to only use Landlord’s engineering staff or Landlord’s locksmith to change
locks at the Premises. Tenant shall pay Landlord’s or its locksmith’s standard
charge for all keys and other services obtained from Landlord’s engineering
staff or locksmith.
 
24.  Parking. During the Term and subject to the rules and regulations attached
hereto as Exhibit "B" as modified by Landlord from time to time (the "Rules"),
Tenant shall be entitled to use twenty (20) unreserved parking spaces in the
Building’s garage and Tenant shall be entitled to use seven (7) reserved parking
spaces in the first floor of the Building’s garage. For purposes of this Lease,
a "parking space" refers to the space in which one (1) motor vehicle is intended
to park. If Tenant commits or allows in the parking facility any of the
activities prohibited by the Lease or the Rules, then Landlord shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove or tow away the vehicle involved and charge the cost to Tenant,
which cost shall be immediately payable by Tenant upon demand by Landlord.
Tenant's parking rights are the personal rights of Tenant and Tenant shall not
transfer, assign, or otherwise convey its parking rights separate and apart from
this Lease. Landlord agrees that during the term of this Lease, Landlord will
make available guest parking spaces in the Building’s garage.
 
25.  INTENTIONALLY DELETED.
 
26.  Holding Over.  If Tenant remains in possession of the Premises or any part
thereof after the expiration or earlier termination of the term hereof with
Landlord's consent, such occupancy shall be a tenancy from month to month upon
all the terms and conditions of this Lease pertaining to the obligations of
Tenant, except that the monthly Rent payable shall be one hundred fifty percent
(150%) of the monthly Rent that was payable in the month immediately preceding
the termination date of this Lease for the first thirty (30) days of such
holdover, and thereafter the monthly Rent payable shall be two hundred percent
(200%) of the monthly Rent that was payable in the month immediately preceding
the termination date of this Lease.  If Tenant remains in possession of the
Premises or any part thereof after the expiration of the Term hereof without
Landlord's consent, Tenant shall, at Landlord's option, be treated as a tenant
at sufferance or a trespasser. Nothing contained herein shall be construed to
constitute Landlord's consent to Tenant holding over at the expiration or
earlier termination of the Term of the Lease. Tenant hereby agrees to indemnify,
hold harmless and defend Landlord from any cost, loss, claim or liability
(including attorneys' fees) Landlord may incur as a result of Tenant's failure
to surrender possession of the Premises to Landlord upon the termination of this
Lease.
 
27.  Perimeter Access Control.  Tenant hereby acknowledges that Landlord shall
have no obligation whatsoever to provide guard service or other security
measures for the benefit of the Premises or the Project, and Landlord shall have
no liability to Tenant due to its failure to provide such services. Tenant
assumes all responsibility for the protection of Tenant, its agents, employees,
contractors and invitees and the property of Tenant and of Tenant's agents,
employees, contractors and invitees from acts of third parties. Nothing herein
contained shall prevent Landlord, at Landlord's sole option, from implementing
security measures for the Project or any part thereof, in which event Tenant
shall participate in such security measures and Tenant’s share of the cost
thereof may be charged to Tenant, and Landlord shall have no liability to Tenant
and its agents, employees, contractors and invitees arising out of Landlord’s
negligent provision of security measures. Landlord shall have the right, but not
the obligation, to require all persons entering or leaving the Project to
identify themselves to a security guard and to reasonably establish that such
person should be permitted access to the Project.
 
11

--------------------------------------------------------------------------------


28.  Signs.  Tenant shall not place any sign upon the Premises (including on the
inside or the outside of the doors or windows of the Premises) or the Project
without Landlord's prior written consent, which may be given or withheld in
Landlord's reasonable discretion. Landlord shall have the right to place any
sign it deems appropriate on any portion of the Project except the interior of
the Premises. Any sign Landlord permits Tenant to place upon the Premises shall
be maintained by Tenant, at Tenant's sole expense. If Landlord permits Tenant to
include its name in the Building's directory, the cost of placing Tenant's name
in the directory and the cost of any subsequent modifications thereto shall be
paid by Tenant, at Tenant's sole expense. Landlord acknowledges and agrees that
Tenant shall have the right to place a sign identifying the Premises and a sign
identifying that certain of Tenant’s principals are the holders of a Florida
real estate broker’s licenses outside of the Tenant’s principal entrance to the
Premises with Landlord's prior written consent, such consent not to be
unreasonably withheld, delayed or conditioned. Landlord further acknowledges
that Landlord shall either (i) provide a building directory identifying the
Tenant’s suite in the lobby of the Building or (ii) advise the Landlord’s
receptionist seated in the lobby of the Building to direct Tenant’s customers
and guests to Tenant’s suite within the Building.
 
29.  Notices.  All notices required or permitted by this Lease shall be in
writing and shall be delivered (a) by hand, (b) by U.S. Postal Service certified
mail, return receipt requested, or (c) by U.S. Postal Service Express Mail,
Federal Express or other overnight courier and shall be deemed sufficiently
given if served in a manner specified in this Section. The addresses set forth
in Section 1.15 of this Lease shall be the address of each party for notice
purposes. Landlord or Tenant may by written notice to the other specify a
different address or addresses for notices purposes, except that upon Tenant's
taking possession of the Premises, the Premises shall constitute Tenant's
address for the purpose of mailing or delivering notices to Tenant. Any notice
sent by certified mail, return receipt requested, shall be deemed given three
(3) days after deposited with the U.S. Postal Service. Notices delivered by U.S.
Express Mail, Federal Express or other courier shall be deemed given on the date
delivered by the carrier to the appropriate party's address for notice purposes.
If notice is received on Saturday, Sunday or a legal holiday, it shall be deemed
received on the next business day. Nothing contained herein shall be construed
to limit Landlord's right to serve any notice to pay rent or quit or similar
notice by any method permitted by applicable law, and any such notice shall be
effective if served in accordance with any method permitted by applicable law
whether or not the requirements of this Section have been met. Tenant hereby
elects domicile at the Premises for the purpose of service of all notices, writs
of summons or other legal documents or process in any suit, action or proceeding
which Landlord or any mortgagee may undertake under this Lease. Notice from
Landlord may be given to Tenant by Landlord or Landlord’s agent or attorney.
 
30.  Miscellaneous.
 
30.1.  Severability.  The invalidity of any provision of this Lease as
determined by a court of competent jurisdiction shall in no way affect the
validity of any other provision hereof.
 
30.2.  Time of Essence.  Time is of the essence with respect to each of the
obligations to be performed by Tenant and Landlord under this Lease.
 
30.3.  Incorporation of Prior Agreements.  This Lease and the attachments listed
in Section 1.14 contain all agreements of the parties with respect to the lease
of the Premises and any other matter mentioned herein. No prior or
contemporaneous agreement or understanding pertaining to any such matter shall
be effective. Except as otherwise stated in this Lease, Tenant hereby
acknowledges that no real estate broker nor Landlord or any employee or agents
of any of said persons has made any oral or written warranties or
representations to Tenant concerning the condition or use by Tenant of the
Premises or the Project or concerning any other matter addressed by this Lease.
 
30.4.  Waivers.  No waiver by Landlord or Tenant of any provision hereof shall
be deemed a waiver of any other provision hereof or of any subsequent breach by
Landlord or Tenant of the same or any other provision. Landlord's consent to, or
approval of, any act shall not be deemed to render unnecessary the obtaining of
Landlord's consent to or approval of any subsequent act by Tenant. The
acceptance of rent hereunder by Landlord shall not be a waiver of any preceding
breach by Tenant of any provision hereof, other than the failure of Tenant to
pay the particular rent so accepted, regardless of Landlord's knowledge of such
preceding breach at the time of acceptance of such rent. No acceptance by
Landlord of partial payment of any sum due from Tenant shall be deemed a waiver
by Landlord of its right to receive the full amount due, nor shall any
endorsement or statement on any check or accompanying letter from Tenant be
deemed an accord and satisfaction. Tenant hereby waives for Tenant and all those
claiming under Tenant all rights now or hereafter existing to redeem by order or
judgment of any court or by legal process or writ, Tenant's right of occupancy
of the Premises after any termination of this Lease. This Lease shall be
construed as though the covenants contained herein are independent and not
dependent and Tenant hereby waives the benefit of any statute to the contrary.
All provisions of this Lease to be observed or performed by Tenant are both
covenants and conditions.
 
30.5.  Amendments.   This Lease may be modified in writing only, signed by the
parties in interest at the time of the modification.
 
30.6.  Binding Effect; Choice of Law; Conflict.  Subject to any provision hereof
restricting assignment or subletting by Tenant, this Lease shall bind the
parties, their heirs, personal representatives, successors and assigns. This
Lease shall be governed by the laws of the state in which the Project is located
and any litigation concerning this Lease between the parties hereto shall be
initiated in the county in which the Project is located. Except as otherwise
provided herein to the contrary, any conflict between the printed provisions,
exhibits, addenda or riders of this Lease and the typewritten or handwritten
provisions, if any, shall be controlled by the typewritten or handwritten
provisions.
 
12

--------------------------------------------------------------------------------


30.7.  Attorneys' Fees.  If Landlord or Tenant brings an action to enforce the
terms hereof or declare rights hereunder, the prevailing party in any such
action, or appeal thereon, shall be entitled to its reasonable attorneys' fees
and court costs to be paid by the losing party as fixed by the court in the same
or separate suit, and whether or not such action is pursued to decision or
judgment. The attorneys' fee award shall not be computed in accordance with any
court fee schedule, but shall be such as to fully reimburse all attorneys' fees
and court costs reasonably incurred in good faith. Landlord shall be entitled to
reasonable attorneys' fees and all other costs and expenses incurred in the
preparation and service of notices of default and consultations in connection
therewith, whether or not a legal action is subsequently commenced in connection
with such default. Landlord and Tenant agree that attorneys’ fees incurred with
respect to defaults and bankruptcy are actual pecuniary losses within the
meaning of Section 365(b)(1)(B) of the Bankruptcy Code or any successor statute.
 
30.8.  Auctions.  Tenant shall not conduct, nor permit to be conducted, either
voluntarily or involuntarily, any auction upon the Premises or the Common Areas.
The holding of any auction on the Premises or Common Areas in violation of this
Section 30.8 shall constitute a material default hereunder.
 
30.9.  Merger; Relationship of Parties.  The voluntary or other surrender of
this Lease by Tenant, or a mutual cancellation thereof, or a termination by
Landlord, shall not result in the merger of Landlord's and Tenant's estates, and
shall, at the option of Landlord, terminate all or any existing subtenancies or
may, at the option of Landlord, operate as an assignment to Landlord of any or
all of such subtenancies. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.
 
30.10.  Quiet Possession.  Subject to the other terms and conditions of this
Lease, and the rights of any lender, and provided Tenant is not in default
hereunder, Tenant shall have quiet possession of the Premises for the entire
Term hereof, subject to all of the provisions of this Lease.
 
30.11.  Authority; Multiple Parties.  If Tenant is a corporation, trust, general
or limited partnership, or other entity, Tenant, and each individual executing
this Lease on behalf of such entity, represents and warrants that such
individual is duly authorized to execute and deliver this Lease on behalf of
said entity, that said entity is duly authorized to enter into this Lease, and
that this Lease is enforceable against said entity in accordance with its terms.
If Tenant is a corporation, trust or partnership, Tenant shall deliver to
Landlord upon demand evidence of such authority satisfactory to Landlord. If
more than one person or entity is named as Tenant herein, the obligations of
Tenant shall be the joint and several responsibility of all persons or entities
named herein as Tenant. Service of a notice in accordance with Section 29 on one
Tenant shall be deemed service of notice on all Tenants.
 
30.12.  Interpretation.  This Lease shall be interpreted as if it was prepared
by both parties and ambiguities shall not be resolved in favor of Tenant because
all or a portion of this Lease was prepared by Landlord. The captions contained
in this Lease are for convenience only and shall not be deemed to limit or alter
the meaning of this Lease. As used in this Lease the words tenant and landlord
include the plural as well as the singular. Words used in the neuter gender
include the masculine and feminine gender. The deletion of any printed, typed or
other portion of this Lease shall not evidence the parties’ intention to
contradict such deleted portion. Such deleted portion shall be deemed not to
have been inserted in this Lease. Notwithstanding anything to the contrary
contained in this Lease, if the Term of the Lease has not commenced within
twenty-one (21) years after the date of this Lease, this Lease shall
automatically terminate on the twenty-first (21st) anniversary of such date. The
sole purpose of this provision is to avoid any interpretation of this Lease as a
violation of the Rule Against Perpetuities, or any other rule of law or equity
concerning restraints on alienation.
 
30.13.  Prohibition Against Recording.  Neither this Lease, nor any memorandum,
affidavit or other writing with respect thereto, shall be recorded by Tenant or
by anyone acting through, under or on behalf of Tenant. Landlord shall have the
right to record a memorandum of this Lease, and Tenant shall execute,
acknowledge and deliver to Landlord for recording a commercially reasonable form
of memorandum prepared by Landlord.
 
30.14.  Rules and Regulations.  Tenant agrees to abide by and conform to the
Rules and to cause its employees, suppliers, customers and invitees to so abide
and conform. Landlord shall have the right, from time to time, to modify, amend
and enforce the Rules. Landlord shall not be responsible to Tenant for the
failure of other persons including, but not limited to, other tenants, their
agents, employees and invitees to comply with the Rules.
 
30.15.  Intentionally Omitted.
 
30.16.  Attachments.  The items listed in Section 1.14 are a part of this Lease
and are incorporated herein by this reference.
 
30.17.  Confidentiality.  Tenant acknowledges and agrees that the terms of this
Lease are confidential and constitute proprietary information of Landlord.
Disclosure of the terms hereof could adversely affect the ability of Landlord to
negotiate other leases with respect to the Project and may impair Landlord's
relationship with other tenants of the Project. Tenant agrees that, except as
otherwise required by law (including to comply with its obligations under the
Federal Securities Laws), it and its partners, officers, directors, employees,
brokers, and attorneys, if any, shall not disclose the terms and conditions of
this Lease to any other person or entity without the prior written consent of
Landlord which may be given or withheld by Landlord, in Landlord's sole
discretion. It is understood and agreed that damages alone would be an
inadequate remedy for the breach of this provision by Tenant, and Landlord shall
also have the right to seek specific performance of this provision and to seek
injunctive relief to prevent its breach or continued breach.
 
Landlord agrees that it will not publicize the terms of this Lease without
Tenant’s prior written consent, which consent will not be unreasonably withheld,
delayed or conditioned.
 
13

--------------------------------------------------------------------------------


30.18 Lease of Furniture. Landlord hereby also leases to Tenant the furniture
and other items listed on Exhibit “C” attached hereto (the “Furniture”) during
the term of this Lease at no additional cost to Tenant beyond the Rent stated
herein. Tenant accepts the Furniture in its “as-is” condition existing as of the
Commencement Date of this Lease. Tenant agrees to return the Furniture to
Landlord at the expiration or earlier termination of this Lease in the same
condition as when it was received, ordinary wear and tear excepted. Landlord
warrants that it owns all of the furniture.


31. OFAC Certification.


31.1. Tenant certifies that: (i) it is not acting, directly or indirectly, for
or on behalf of any person, group, entity, or nation named by any Executive
Order or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person,” or other banned or blocked person,
entity, nation, or transaction pursuant to any law, order, rule, or regulation
that is enforced or administered by the Office of Foreign Assets Control; and
(ii) it is not engaged in this transaction, directly or indirectly on behalf of,
or instigating or facilitating this transaction, directly or indirectly on
behalf of, any such person, group, entity, or nation.


31.2. Tenant hereby agrees to defend, indemnify, and hold harmless Landlord from
and against any and all claims, damages, losses, risks, liabilities, and
expenses (including attorney’s fees and costs) arising from or related to any
breach of the foregoing certification.


32. RADON DISCLOSURE. Tenant is hereby advised that radon is a naturally
occurring radioactive gas that, when it has accumulated in a building in
sufficient quantities, may present health risks to persons who are exposed to it
over time. Levels of radon that exceed federal and state guidelines have been
found in buildings in Florida. Additional information regarding radon and radon
testing may be obtained from your county public health unit. The foregoing
disclosure is provided to comply with state law and is for informational
purposes only. Landlord has not conducted radon testing with respect to the
Building and specifically disclaims any and all representations and warranties
as to the absence of radon gas or radon producing conditions in connection with
the Building and the Premises.
 
33.  WAIVER OF JURY TRIAL.  LANDLORD AND TENANT HEREBY WAIVE THEIR RESPECTIVE
RIGHT TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM, COUNTERCLAIM OR
CROSS-COMPLAINT IN ANY ACTION, PROCEEDING AND/OR HEARING BROUGHT BY EITHER
LANDLORD AGAINST TENANT OR TENANT AGAINST LANDLORD ON ANY MATTER WHATSOEVER
ARISING OUT OF, OR IN ANY WAY CONNECTED WITH, THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE PREMISES, OR ANY CLAIM OF
INJURY OR DAMAGE, OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY LAW, STATUTE, OR
REGULATION, EMERGENCY OR OTHERWISE, NOW OR HEREAFTER IN EFFECT.
 
LANDLORD AND TENANT ACKNOWLEDGE THAT THEY HAVE CAREFULLY READ AND REVIEWED THIS
LEASE AND EACH TERM AND PROVISION CONTAINED HEREIN AND, BY EXECUTION OF THIS
LEASE, SHOW THEIR INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY
AGREE THAT, AT THE TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE
COMMERCIALLY REASONABLE AND EFFECTUATE THE INTENT AND PURPOSE OF LANDLORD AND
TENANT WITH RESPECT TO THE PREMISES. TENANT ACKNOWLEDGES THAT IT HAS BEEN GIVEN
THE OPPORTUNITY TO HAVE THIS LEASE REVIEWED BY ITS LEGAL COUNSEL PRIOR TO ITS
EXECUTION. PREPARATION OF THIS LEASE BY LANDLORD OR LANDLORD'S AGENT AND
SUBMISSION OF SAME TO TENANT SHALL NOT BE DEEMED AN OFFER BY LANDLORD TO LEASE
THE PREMISES TO TENANT OR THE GRANT OF AN OPTION TO TENANT TO LEASE THE
PREMISES. THIS LEASE SHALL BECOME BINDING UPON LANDLORD AND TENANT ONLY WHEN
FULLY EXECUTED BY BOTH PARTIES AND WHEN LANDLORD HAS DELIVERED A FULLY EXECUTED
ORIGINAL OF THIS LEASE TO TENANT.


34. EXPANSION RIGHT. At any time prior to July 1, 2008, Tenant shall have the
right to provide Landlord with notice in writing that Tenant will lease the
remaining 1120 square feet on the north portion of the 11th floor, and at any
time prior to December 31, 2008 Tenant shall have the right to provide Landlord
with notice in writing that Tenant will lease all or a portion of the south
portion of the 11th floor (the “Expansion Space”). The terms of the lease for
the Expansion Space shall be the same as the terms contained in this Lease,
except that the Rent to be paid by Tenant for such Expansion Space shall be the
then prevailing rate as determined by Landlord. Tenant’s right to lease such
Expansion Space shall automatically terminate if Tenant fails to timely notify
Landlord in writing that Tenant will lease the Expansion Space.


35. OPTIONS TO RENEW.
 
A. Provided no default exists and Tenant is occupying the entire Premises at the
time of such election, Tenant may renew this Lease for one (1) additional period
of five (5) years (the “First Extension Term”) on the same terms provided in
this Lease (except as set forth below), by delivering written notice (the "First
Renewal Notice") of the exercise thereof to Landlord at least nine (9) months
prior to the expiration date of this Lease. Upon Tenant’s timely notice of the
exercise of the option to renew, the Lease shall be extended on the same terms
provided in this Lease, except as follows:
 

 
(a)
The Rent payable during such First Extension Term shall be the prevailing rental
rate, as determined by Landlord in its commercially reasonable discretion (and
with Landlord’s delivery, if requested by Tenant, of the basis for such
determination), for buildings comparable to the Building, at the commencement of
such First Extension Term, for space of equivalent quality, size, utility and
location, with the length of the First Extension Term and the credit standing of
Tenant to be taken into account; and

 
14

--------------------------------------------------------------------------------


 

 
(b)
Landlord shall lease to Tenant the Premises in their then current condition, and
Landlord shall not provide to Tenant any allowances (e.g., moving allowance,
construction allowance, tenant improvements allowance and the like) or other
tenant inducements.

 
Landlord shall deliver written notice (the "Landlord Notice") to Tenant, within
thirty (30) days after Landlord's receipt of a timely First Renewal Notice,
which sets forth the Rent determined by Landlord to be payable during the First
Extension Term after consideration of the factors set forth under clause (a)
above. Tenant shall have the right, within ten (10) days following the date of
the Landlord Notice, to deliver written notice (the "First Revocation Notice")
to Landlord that Tenant elects to revoke its exercise of the renewal option. If
Tenant delivers a First Revocation Notice, Tenant shall have no further right to
extend the term of this Lease and this Lease shall terminate upon the expiration
of the initial term hereof. If Tenant timely delivers a First Renewal Notice but
fails to timely deliver a First Revocation Notice, this Lease shall be extended
on the terms set forth above and at the Rent specified in the Landlord Notice.


Tenant's right to extend the term of this Lease shall terminate if (i) this
Lease or Tenant's right to possession of the Premises is terminated, (ii)
Tenant, at any time during the Lease Term, assigns any of its interest in this
Lease or sublets any portion of the Premises other than as permitted under the
terms of Section 12.6 hereof, (iii) Tenant delivers a First Revocation Notice,
or (iv) Tenant fails to timely exercise its option under this Section 34A. ,
time being of the essence with respect to Tenant's exercise thereof.
 
B. Provided no default exists and Tenant is occupying the entire Premises at the
time of such election, Tenant may renew this Lease for a second additional
period of five (5) years (the “Second Extension Term”) on the same terms
provided in this Lease (except as set forth below), by delivering written notice
(the "Second Renewal Notice") of the exercise thereof to Landlord at least nine
(9) months prior to the expiration date of the First Extension Term. Upon
Tenant’s timely notice of the exercise of the option to renew, the Lease shall
be extended on the same terms provided in this Lease, except as follows:
 

 
(a)
The Rent payable during such Second Extension Term shall be the prevailing
rental rate, as determined by Landlord in its commercially reasonable discretion
(and with Landlord’s delivery, if requested by Tenant, of the basis for such
determination), for buildings comparable to the Building, at the commencement of
such Second Extension Term, for space of equivalent quality, size, utility and
location, with the length of the Second Extension Term and the credit standing
of Tenant to be taken into account;

 

 
(b)
Tenant shall have no further renewal options unless hereafter expressly granted
by Landlord in writing; and

 

 
(c)
Landlord shall lease to Tenant the Premises in their then current condition, and
Landlord shall not provide to Tenant any allowances (e.g., moving allowance,
construction allowance, tenant improvements allowance and the like) or other
tenant inducements.

 
Landlord shall deliver written notice (the "Landlord Notice") to Tenant, within
thirty (30) days after Landlord's receipt of a timely Second Renewal Notice,
which sets forth the Rent determined by Landlord to be payable during the Second
Extension Term after consideration of the factors set forth under clause (a)
above. Tenant shall have the right, within ten (10) days following the date of
the Landlord Notice, to deliver written notice (the "Second Revocation Notice")
to Landlord that Tenant elects to revoke its exercise of the renewal option. If
Tenant delivers a Second Revocation Notice, Tenant shall have no further right
to extend the term of this Lease and this Lease shall terminate upon the
expiration of the initial term hereof. If Tenant timely delivers a Second
Renewal Notice but fails to timely deliver a Second Revocation Notice, this
Lease shall be extended on the terms set forth above and at the Rent specified
in the Landlord Notice.
 
Tenant's right to extend the term of this Lease shall terminate if (i) this
Lease or Tenant's right to possession of the Premises is terminated, (ii)
Tenant, at any time during the Lease Term, assigns any of its interest in this
Lease or sublets any portion of the Premises other than as permitted under the
terms of Section 12.6 hereof, (iii) Tenant delivers a Second Revocation Notice,
or (iv) Tenant fails to timely exercise its option under this Section 34B. ,
time being of the essence with respect to Tenant's exercise thereof.  


[SIGNATURE PAGE FOLLOWS]
 
15

--------------------------------------------------------------------------------





WITNESSES:
 
 
 
 
 
 
_____________________________________
Print Name: _________________________________
__________________________________________
Print Name:_________________________________
LANDLORD:
 
 
FROST REAL ESTATE HOLDINGS, LLC
a Florida limited liability company
 
 
 
By: /s/ Yehuda Ben-Horn                                    
Name: Yehuda Ben-Horn                                     
Title: VP Engineering Services                            
       
 
 
 
__________________________________________
Print Name:_________________________________
__________________________________________
Print Name:_________________________________
TENANT:
 
 
OPKO HEALTH INC.,
a Delaware corporation
 
 
 
By: /s/ Adam Logal                                                   
Name: Adam Logal                                                    
Title: Chief Accounting Officer and Treasurer     

 


16

--------------------------------------------------------------------------------

